 PACIFIC MARITIME ASSOCIATIONPacificMaritime AssociationandCheckers,Supercar-goes&Supervisors Association of the State ofWashington,Local 52,International Longshore-men's and Warehousemen'sUnionCheckers,Supercargoes&Supervisors Association ofthe State of Washington,Local 52, InternationalLongshoremen's and Warehousemen'sUnionandPatriciaK.Teare.Cases 19-CA-5667 and19-CB-1813March 8, 1974DECISION AND ORDEROn May 22, 1973, Administrative Law Judge JamesS.Jenson issued the attached Decision in thisproceeding.Thereafter, theRespondents,PacificMaritime Association, herein PMA, and Checkers,Supercargoes & Supervisors Association of the StateofWashington, Local 52, International Longshore-men's and Warehousemen's Union, herein Local 52,filed exceptions and briefs.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents, Pacific MaritimeAssociation, its officers, agents, successors, andassigns, and Checkers, Supercargoes & SupervisorsAssociation of the State of Washington, Local 52,International Longshoremen's and Warehousemen'sUnion, Seattle,Washington, its officers, agents, andrepresentatives, shall take the action set forth in saidrecommended Order.MEMBERFANNING,concurring:I concur in the result for reasons stated inWilliamF.Murphy,204 NLRB No. 112, and myseparateopinion inW. J. Siebenoller Paint Co.,205 NLRBNo. 110. I do not adopt therationaleof theMiranda'The Respondents have excepted to certaincredibilityfindings made bytheAdministrativeLaw JudgeIt is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswithrespect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry WallProducts,Inc.,91NLRB 544, enfd188 F 2d362 (C A 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.2MirandaFuel Company, Inc,140NLRB 181,enforcement denied 326F.2d 172 (C.A 2, 1963);HoustonMaritime Association,168 NLRB 615,enforcement denied on other grounds426 F.2d 548 (C.A 5, 1970),GalvestonMaritime Association,Inc,148NLRB 897,IndependentMetalWorkers209 NLRB No. 88519decision for reasons stated in my concurring opinioninGeneralTruck Drivers, Chauffeursand HelpersUnion, Local No. 692(GreatWesternUnifreightSystem),209 NLRB No. 52.MEMBERJENKINS, concurring:Iagree with the findings and the conclusions of themajority of my colleagues that the conduct of theRespondents in refusing to permit the women inquestion to use the facilities of the dispatch hallbecause of their sex was based on irrelevant,invidious, and unfair considerations violative of theBoard'sMirandadoctrine.2However, as discussedbelow, I do not rely solely on the rationale ofMiranda.In my opinion the conduct involved herein clearlyshows a nexus between the discriminatory conductand interference with and restraint of employees inthe exercise of rights protected under the Act.3 TheUnion by denying the women the use of the dispatchhall precluded them from receiving work referrals.By such conduct the Union demonstrated in nouncertain terms its control over employment and itspower to affect the livelihood of prospective andother employees. The necessary effect of the Union'sactions was to encourage union membership on thepart of all employees.4 The Union's power wasparticularly emphasized here since there was not onlyno job-related basis for the discrimination againstwomen, but under the collective-bargaining agree-ment the Union was obligated to operate thedispatch hall without favoritism or discrimination.Similarly, I find that the Union by its disparatetreatmentofwomen tended to discourage themembership of the women involved in the Union.. Bynot permitting women free and open access to thedispatch hall the women were precluded not onlyfrom working as untested casuals, but from everobtaining the experience of being placed into ahigher priority job category which could eventuallyresult in their membership in the Union.BusinessAgent Palmer admitted in his testimony that motiva-tion for his expelling the women from the dispatchhallunder threat of police action was to preventthem from engaging in concerted activity to protestthe Union's closed employment policies.Accordingly, I find that the Union by thus denyingUnion, Local 1 (Hughes Tool Co),147 NLRB 1573 Cf.Local Union No. 12,United Rubber, Cork,Linoleum& Plastic Workers [Goodyear Tire &RubberCo I v N L R B,368 F 2d 12 (C.A 5, 1966),cert denied389 U.S. 837(1967),Vaca v Sipes,386 U.S. 171 SeealsoAirborneFreight Corporation ofDelaware,199 NLRB994,International Brotherhoodof Painters and AlliedTrades, Local Union 1066, AFL-CIO (W J SiebenollerPaintCompany),205NLRB No 1103Cf. Jubilee Manufacturing Company,202 NLRB 2724 InternationalUnionofOperatingEngineers,Local 18, AFL-CIO(William P Murphy),204 NLRB No 112 520DECISIONSOF NATIONALLABOR RELATIONS BOARDthewomen the use of the dispatch facilities andemployment as checkers, and by causing PMA anditsmember companies to discriminate against thewomen, further interfered with employees' andprospective employees' Section 7 rights in violationof Section 8(b)(1)(A) and (2); and that the PMA, byparticipating in such action, violated Section 8(a)(1)and (3) of the Act.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This matterwas heard before me in Seattle, Washington, on January 4and 5, 1973. The consolidated complaint, which issued onAugust 16, 1972, pursuant to separate charges filed onFebruary 22, 1972, alleges the Company and Union, in thecourse of operating a jointly administered hiring hall,through their joint agent, refused to register and dispatchfor employment six women because of the "irrelevant,invidious, and unfair consideration" of their sex. Bymaintaining such a policy, the Union is alleged to haveviolated Section 8(b)(1)(A) and (2), and the PMA to haveviolated Section 8(a)(1) and (3) of the Act. The Union filedan answer denying that the jointly administered hinng hallisan "exclusive hiring hall," and further denying thecommission of any unfair labor practices. While admittingthePMA and Union operated a jointly administereddispatch hall, the PMA's answer denies that employees aredispatched by the Union, that Edward Palmer is an agentof PMA, and the commission of any unfair labor practices.The employer further contends, without recitation ofauthority, that the Board is not the appropriate Govern-ment agency to entertain a case alleging such discrimina-tion.All parties were afforded full opportunity to appear,to introduce evidence, to examine and cross-examinewitnesses, to argue orally on the record, and to file briefs.Briefswere filed by each Respondent and the GeneralCounsel and have been duly considered.Upon the entire record in the case and from myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE PACIFIC MARITIMEASSOCIATIONPacificMaritime Association is a membership corpora-tionwhose employer-members include shipowners, shipoperators, ship charterers, and employes engaged instevedoring or terminal services. During the past year,PMA, through its various employer-members, performedstevedoring services in excess of $500,000 for shippingcompanies at ports located outside the State of Washing-ton. Upon these facts, and the admissions of the Respon-dents, it is found that at all times material herein PMA hasbeen an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.H. THE LABORORGANIZATION INVOLVEDThe parties admit, and I find, that Local 52 and theInternational with which it is affiliated are, and at all timesmaterial herein have been, labor organizations within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe PMA, on behalf of its employer-members, and theInternational, on behalf of its locals, including Local 52,have been parties to collective-bargaining agreements foran undisclosed number of years, the most recent agreementhavingbeen reached on February 10, 1972, whichagreement modified in certain respects not material hereinthe 1966-71 agreement between the parties. The 1966-71agreement, entitled "Pacific Coast Clerks' Contract Docu-ment," provides for the establishment of a Joint Port LaborRelationsCommittee for each port affected by theagreement, each of said committees consisting of three ormore representatives designated by the Union, and three ormore representatives designated by the PMA, each sidehaving equal voting power. The agreement provides, insection 17, that the Joint Port Labor Relations Committeeshallmaintain and operate the dispatching hall, exercisecontrol of the registered list of the ports, decide questionsregarding the dispatching of men, investigate and adjudi-cate grievances and disputes, investigate and adjudicateany complaint against any clerk whose conduct on the job,or in the dispatching hall, causes disruption or frustratesand/or violates the provisions of the working or dispatch-ing rules or of the agreement, and carry out such otherfunctions assigned directly or through the Joint CoastLabor Relations Committee. Section 8 of the agreement,entitled "Dispatching, Registration and Preference," pro-vides that the dispatching of all clerks shall be throughhallsmaintained and operated by the Joint Port LaborRelations Committee and that clerks not on the registeredlist shall not be dispatched from the hall or employed byany employer while there is any man on the registered listwho is qualified, ready, and willing to work. The contractprovides that first preference of employment and dispatchshallbe given to fully registered clerks, that secondpreference shall be given to the limited registered clerks,and that if all available registered and limited registeredclerks are dispatched, then casuals may be dispatched. Theagreement further provides that personnel of each hallshall be determined and appointed by the Joint LaborRelations Committee of the port, with the exception of thedispatcher who is selected by the Union through elections.As required by the contract, Local 52 and the PMA,through the Joint Port Labor Relations Committee,maintained a central dispatching hall for the referral ofclerks. In February 1972,1 the dispatching hall and theLocal 52 offices were located at Second Avenue andCherry in Seattle, in premises leased to Local 52. Expensesincident to operating the hiring hall, including thedispatcher's salary, were shared equally by Local 52 andPMA. The premises involved herein consisted of an officeIAll dates herein are in 1972 unless otherwise noted PACIFIC MARITIME ASSOCIATION521occupied by Edward J. Palmer, the secretary-treasurer andbusinessagent of Local 52, a dispatcher's office,2 and adispatch hall. The door leading from the building hallwayinto the Local 52 office bore the seal of the ILWU andcontained the legend "Supercargoes, supervisors andcheckers, State of Washington. Members Only." A doorconnected the Local 52 office to the dispatcher's office,and another door led from the dispatcher's office into thedispatch hall. A sliding window between the dispatcher'soffice and the dispatch hall was used for dispatchingpurposes. There was also a door leading from the hallwayinto the dispatch hall which was used by thoseseekingdispatch. The sign on that door identified it as either the"Hiring Hall" or "Dispatch Hall."Kracke's duties as dispatcher were to receive orders orrequests from employers and to dispatch men to jobs. Asbusiness agent, it was Palmer's duty to enforce thecollective-bargaining agreement and to handle grievancesand disputes arising thereunder at the first level. Palmertestifiedthat he was also responsible for keeping order in"the hall." As secretary-treasurer, Palmer was responsiblefor the Union's funds and was a cosigner with the PMA onall funds disbursed through the Joint Port Labor RelationsCommittee insofar as they related to the operation of thedispatching hall.In February, and at least until the agreement which wasreached on February 10 went into effect, dispatching ofcheckers or clerks was made in the following descendingorder of preference:3 (1)"A " listor "registered book men,"who are members of Local 52-they need not be in the halland were dispatched by telephone;(2) "B" listor "partiallyregistered men," who were not members of Local 52-theyhad to be present in the hall to be dispatched; (3)Longshore Hall-which had 40 or 50 qualified checkers; 4(4)Tested casuals-those casuals present in the hall whohad taken and passed a qualifying test;(5) Untestedcasualswho had workedout of the hall and whosenameshad beenadded to a list kept by the dispatcher; (6)Untested casualswho had never workedout of the hall;(7) If the dispatch hallwas clearedof all casuals, the dispatcher next called ILWULocal 9, and after that the Teamsters or some other labororganization whose members were on strike.The parties stipulated that a strike which had affectedWest Coast shipping ended in February and employeesreturned to work on February 21.On the morning of February 21,5 Teare, DiCaprio, andBaughman, all unemployed women, went to the dispatch-ing hall for the purpose of seeking employments Theyarrived at the hall about 7 a.m. and, through talking withmen in the hallway outside the dispatch hall, learned that2On February 21 and 22, Dennis Kracke was the dispatcher3 Based upon the credited testimony of dispatcher KrackeSPursuant to the ILWU/PMA Pay Guarantee Plan Rules for Long-shoremen and Clerks which was signed on March 2, available registeredlongshoremen are to be offered work before any casual clerks are employed.The General Counsel does not contend that agreement is unlawful.5Unless otherwise stated, the following findings of fact are based upon acomposite of the mutually corroborative testimony of Patricia K Teare, theCharging Party,MargaretBennett,Margaret Baughman, Elisa DiCaprio,Barbara Campbell, and Kathleen Naughton, the six alleged discnminatees,allof whom impressedme ashonest and reliable witnesses who weremaking a sincere effort to tell the truth Palmer, to the contrary, when hetestified about the events which took place on February 22, was not andispatching for that day had already been accomplishedand that they would have to return the following morningif they wanted work.B.February 22 Dispatch Hall Incident and PMAConferenceAt approximately 6:15 on the morning of February 22,Teare,DiCaprio,Baughman, Bennett, Campbell, andNaughton arrived at the dispatch hall prior to its opening.About 6:30, Kracke arrived and unlocked the door to thedispatch hall. The six women entered and either took seatsor stood around talking to the men who had also enteredseeking dispatch. At one point, DiCaprio went up to thedispatch window for the purpose of obtaining information.She testified that she observed Kracke going in and out ofthe dispatch office but was unable to talk to him afterwaiting approximately 5 minutes. A few minutes laterPalmer entered the dispatching hall and announced in aloud voice that the women were wasting their time sincethey would "never get jobs here." He then directed them tocome into his office. After entering his office, Palmerreclined in a leather chair while the women remainedstanding across the room.7 Teare's testimony regardingwhat transpired thereafter,which is corroborated inmaterial part by the other women, is as follows:The first thing he says, "Well, you all sure look likereal longshoremen." And then he made a series of otherstatements and was speaking in a loud voice, and wasshaking. His face was red, and he repeated himself to acertain extent.He said, "You girls will never workhere." He said that there are no jobs on the waterfronton the West Coast for women. He said, "We don't hirewomen on the waterfront." He said that federal safetyregulations prevented us from working on the water-front. And he said there had been no women workingon the waterfront for X number of years, and so far asthis union is concerned there never will be for anotherX number of years.8Q.Well, did you or any of the women thererespond to these statements?A.Yes, I remember Barbara Campbell said in amoderate voice, she said, "That sounds like discrirruna-tion to me." And he said in response to that, "Call itwhat you like." And then I said, some of the womentalked amongst themselves, and I said to Mr. Palmer,"I want you to know we're here not as a form of protestbut because we're seeking jobs." And he said in a moremoderate tone, "I know that, but there are nojobs foryou here."impressive witness Accordingly,Ihave rejectedhis testimonywhenever itconflicts with the testimonyof the women.6 Baughmanhad observeda notice posted on the bulletin board at theUniversity YWCAregardingthe possibilityof women obtaining work onthe waterfront as dock checkers. She hadcontacted the individual who hadpostedthe notice,an unnameddockchecker,who hadinformed her whatthework entailed and that womencould dothe work and explained thedispatching procedurerThesixwomenhad arrived at the dispatchhall in work clothing withbag lunches "ready to go to work "BPalmer used the expression"X numberof men" when testifying to thenumber ofblack men on the"casual" list 522DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd then I believe it was Margaret Baughman whoasked-let's see,asked about the federal safety regula-tions and what they were. And he said he couldn't-well, I remember I was thinking there might be somebut he said he didn't have to give them to us. And if wewanted them we could go to the Pacific MaritimeAssociation to get them and he gave us that address.And then somebody asked him, I don't remember,but one of the women asked, let's see-well, I don'tremember what the question was that precipitated itwas, but I remember Peggy telling-Q.Peggy who?A.Peggy Bennett telling Mr. Palmer that she knewthere were women working or that had jobs recentlywith the ship's scalers union. She knew five of themthat had jobs. And he said, "I don't care." And he toldus we had to take a test, that there was a test you had totake to be a checker, and Peggy asked him when wecould take it. And he said, "Never." And he said thisvery abruptly and curtly.Then later one of the women asked the questionagain.He said, "You have no right to take the test."And he said that also abruptly, like that.Let's see if I can remember anything else we asked.I don't remember anything else, any of the rest of theconversation,but then the way the interview ordiscussion ended was then Mr. Palmer jumped up andsaid, "Well, you girls are just wasting your time, andget out." So, at that point I felt that if I didn't go I'd bethrown out, and I turned to leave and the other womendid too. And we went out of the office with Mr. Palmerstriding behind us and then he went ahead to the doorof the dispatching hall.And then I remember standing at the corner wherethe corridor turns and thinking, well, I'd better go.Then Peggy said she had to get her coat. So, I waswaiting also to see what was going to happen, and shewent back into the hall to get her coat. Two of thewomen started ahead of me to leave. I think it was LisaCiCaprio and Margaret Baughman, and the other twowere on the other side of me.And I overheard Mr. Palmer standing at the door ofthe dispatch hall and saying, "Everyone in this hall whohasn't worked before the strike get out or I'll call thepolice."And at that point I felt I'd better go, and I left andthe others left, and we left the premises.From the dispatching hall the women went to Bake-man's,a nearby restaurant, where they went over noteswhich Bennett had made during the morning. From therethey went to a law office located in the vicinity where oneof the women typed up the notes. At approximately 10:30,the women, except for Campbell, went to the PMA offices.Palmer had already called Carl Weber, PMA's areamanager, and informed him, according to Weber, thatthere had been ". . . some ladies in the hall and he hadsome discussions with them, and apparently there wassome excited conversation between both sides ...."9Teare's testimony regarding what transpired at the PMAoffices, and which I credit for reasons set forth earlier, is asfollows: foA.Well,Mr.Weber and Mr. Shields did all thetalking and Mr. Weber perhaps spoke a little more. Mr.McMillan took notes andanswered a few questionsthat were directed to him.Q.Then did you and all the others participate inthis conversation, is that my understanding?A.Yes.Q.Did you explain, or did you tell-or thegentlemen there,did you tell them what occurred thatmorning?A.Yes. Cathy Naughton told them what occurredand asked them for the federal safetyregulations.Q.What did she tell them, if you recall?A.She told them we had been down that morningto Local 52 to seek work, and Mr. Palmer had told uswe could not work there, and it was because of thefederal safety regulations which prevented women fromworking on the waterfront, and if we wanted to seethose rules we should go and ask for them at the PMAoffice.Q.Did you then ask about these safetyregulations?A.That is right.Q.And what response did you receive to, thatquestion?A. I think it was Mr. Weber, either Mr. Weber orMr. Shields told us as far as he knew there weren't anyregulations to that effect saying that women couldn'twork in checker jobs on the waterfront, but he didn'treally know. And that they didn't have any in thatoffice, and they didn't keep suchregulationsin theiroffice.And in addition told us, I believe he told us we couldwrite to San Francisco-now, that may have been forthe other booklet thatwas mentionedthis morning, I'mnot sure.Q.So, there was a discussion, then, of safetyregulations?A.Yes.Q.Now, in addition to that what else, what furtherwent on in the discussion there?A. I think Margaret asked if they knew about thetest,did we have to be tested before we could get thechecker's jobs. And they said, I think it was Mr. Weber,but one or the other said you had to qualify for thechecker's jobs, and that in order to qualify you had totake the test, i.e., read, write and dosome mathematics.When we asked about themathematics,one of usasked, I don't remember which one, and one of the twomen there said it involved cubing and commentedschool teachers had failed the test. And we said by9Palmer testified that he had called Weber and informed him that "the conversation between the women and three PMA officials,yet neitherwe had some girls up there seeking workand they were coming up tohe nor Shields were called as witnesses to either corroborate or clarifytalk to him "Weber's testimony which was, in many respects,vague and indefinite10Weber's testimony was neither candid nor persuasive in his account ofAccordingly,Ihave rejected his testimony whenever it conflicts with thethe events which occurred at the PMA offices.McMillan made notes duringtestimony of the women PACIFIC MARITIME ASSOCIATIONcubing, well, my understanding of cubing was multiply-ing the number three timesby itself, and he said, "Yes."Q.Then therewas a discussion of the testingprocedures, is that right?A.Yes.Q.What,ifany, discussion was there regardingPMA'spositionabouta woman working on thewaterfront?A. I asked them how they felt-Q.You did?A.Yes, aboutwomen gettingjobs,and one of thetwo mensaid that PMA didn't havea position on thequestion of women working on the waterfront,that inorder to determine a positiontheywould have to meetand discussthe matter.And then theysaid,one of them said we had come ata bad time, that they were involved with the contract,they're negotiating a new contractwith the union andtheywere quitebusy and itwould be months beforethey could meetto discuss the question.And I think itwas Mr.Weber,he said one problem that would existwould be they didn't haveseparate facilities forwomen.And I remember Cathy Naughtonsaid to herknowledgethat wasno longer a just reasonfor denyingwork to women.Let's see. I think it was Lisa-Q.Lisa who?A.DiCaprio, Lisa DiCaprio,excuse me, asked ifthey thought Mr. Palmer hadbeen m the right thatmorningin denying us furtheraccessto the dispatchhall. They said that you did have to be invitedinto thedispatch hall, and theysaid sometimes people arereferred by unemployment or by other unions. That intimes of extreme duress orhardship,or some suchwords asthat, that they did take other people whowalked in.Then they said,one of them said, thatpeople who teed tocomeoff-that tried to come offFirst Avenue, I rememberthat expression-that's all Iremember in response to that question.Q.Well, what, if any,discussion was there aboutthe workitself,or was there any?A.Oh.-Q.The checker's work.A.-well, I remember Mr. Webersaid, he wasdescribingthat the PMA would havetomeet todeterminetheir positionon the question of womenworking, and they said not speaking for the PMA, butspeakingpersonally he wouldn't want his wife ordaughterto work on the docks, that it wasn't a veryupliftingwork fora woman.And Isaid myself I haddone waitressingwork and I didn't consider it veryuplifting either, and it paid a third of what I would getif I were doingchecking work.I think PeggyBennett also saidshe had donesecretarialwork and she thoughtsimilarly itwasn'tvery uplifting and the pay wasn'tas good.And LisaDiCaprio asked for applications and they gave them tous. They gaveus two copieseach andsaid to send oneto their office andsend one to the union hall.Then they said, one of the two men, Mr. Weber, Mr.Shields,also said in threemonthswhen the new523contract was in effect there would no longer be muchcasual labor at all, and that the hall,in effect,would beclosed.One of us,I think Lisa because she was talkingat that time,said,"Is it closed now?" And one of themsaid,"No." Then theywaited until we were throughasking our questions.Then at that point the conference broke up and weleft the premises then.Palmer's testimony was to the effect that the six womenhad caused a disturbance in the dispatch hall, and that itwas pursuant to his responsibility to maintain order in thedispatch hall that he requested them to come into his officewhere they created a further disturbance leading to hisrequest that they leave the premises. His testimony,however,was confusing, contradictory,and unconvincing.Thus,he testified that his first knowledge that the womenwere in the dispatch hall the morning of February 22 waswhen someone,whom he could not identify, came to hisoffice and told him that". . .there were some girls in thehallwho are bugging them by writing down notes andasking questions. . .";that they "seemed to be interferingwithdispatchprocedures";that shortly thereafter hereceived two telephone calls, the first from an unidentifiedcasual or "B" man, and the other from the Longshoremen'sunion.The unidentified casual or "B"man purportedlysaid that"girls are in the hall raising all kinds of questionsand disturbing the people." He testified further on directexamination that the unidentified individual"had beendown in the restaurant calling me,or some place else, andhe said the girls were talking about going up and gettingjobs and causing a disturbance in the hall or somethingand he wanted to know what the hell I was going to doabout it."On cross-examination,Palmer testified that theindividual had overheard the women talking in Bakeman'sRestaurant. The evidence established,however,that thewomen did not go to Bakeman's Restaurant until afterthey left Palmer's office.Accordingly, I conclude and findthat Palmer's testimony regarding this purported conversa-tion was fabricated.Regarding the call from the Longshoremen'sunion,again from an unidentified individual, he testified that thecaller had"said they heard the girls were in the hall and Ihad better damn well please take care of the longshoremenfirst."However,on cross-examination, he acknowledgedthat the call had nothing to do with the women.I believe itismore likely that he learned of the presence of the womenin the dispatching hall from Kracke who had been in andout of the dispatcher's office which connects with Palmer'soffice.Kracke testified he had observed the women in thedispatching hall talking to the men and taking notes, butthat he didn't have to raise his voice or ask that the noisebe "toned down."In fact, Kracke failedto testify to anydisturbance created or caused by the women.Moreover,Palmer admitted that Kracke had not told him that thewomen were interfering with his dispatching duties.After learning of the six women'spresence,Palmertestified he went to the doorway to the dispatching hall andasked "what the hell is going on," and"invited"them intohis office.He testified he told the women their chances ofgetting work at that time were "nill,"because under thenew contract, the longshoremen would get all of the casual 524DECISIONSOF NATIONALLABOR RELATIONS BOARDwork, and suggested they contact the PMA office and theJoint Port Labor Relations Committee which would "tellthem if they are available for tests." He further testified hetold the women ". . . to my knowledge, we had never hiredwomen clerks . . . I told them they couldn't work on thewaterfront. I didn't say never. I said the questionwas nillat this time." He contended they had informed him theywanted to apply for checkers' work, but that after heinformed them of the nature of the work, "they stated theywanted dock work only or office work," and he replied thatLocal 52 didn't have "office jurisdiction." On cross-examination, he testified "I told them they couldn't go towork . . . the way they came on strong, I told them therewas no chance for them to go to work at that time."Moreover, his attempt to explain the pretrial statementgiven a Board agent that "Of course, there are some kindsof people we never send out like winos, long-haired,physically handicapped, barefoot, and girls"was alsounconvincing. Contending he was "apparently" thinkingabout safety in connection with the girls, he alluded to highheels and bare feet and a regulation regarding properfootwear. He admitted, however, that he had not observedtheir footwear on February 22, and he had earlier testifiedthat "they were dressed in rough clothing, and they werepresentable, but they were dressed in rough clothing."Moreover, no Federal,state,or other regulation wasproduced which could be used as a basis for denyingemployment to the six women.It is clear to me from Palmer's testimony that he wasupset with the prospect of having women employed ascheckers on the waterfront, and it was for this reason thathe called them out of the dispatching hall and eventuallyejected them from the premises under the threat ofcallingthe police.Weber testified that on February 22, he, along withShields, assistant area manager for PMA, and McMillan,labor relationsassistant,met with the five women at thePMA office. While Weber testified that he couldn't saywhether Palmer had called him before or after themeeting,I am satisfied that the Palmer call was received prior to thearrival of the young women and that Weber had advanceknowledge of the reason they were there, which accountsfor the fact that Shields and McMillan also met with themand that McMillan took notes during the conversation.Weber testified that the women advised the three of themthat they had talked to Palmer and that Palmer hadalluded to some rules which prohibited women fromworking on the waterfront which they asked to see; that heinformed them he was not aware of such rules; that thewomen asked how they could become registered; that heexplained the procedures as far as casuals working on thewaterfront,and the fact that the Joint Port LaborRelations Committee controlled registration; that beforethey could be sent out as casuals, they had to pass a test;thatat their request he gave them applications foremployment forms which are used by the Joint Port LaborRelations Committee in deciding who is qualified to takethe test. At one point he testified that he didn't know if hetold the women they had to be invited into the dispatchhall, and at another point denied he had told them that noone could come into the hall unless invited.He admittedthat the women"may have asked him the position of thePMA regarding women working on the waterfront, and ifthey did ...Iwould have to respond we have no positionagainst not employing women,"and "I know no policythat PMA has with respect to employment of women onthe waterfront."He also denied that the women had askedifPalmer had the right to "kick them out" of thedispatching hall.He acknowledged,however,thatheexpressed his personal view that he didn't feel that ".. .working on the waterfront was the place where I wouldwant my daughter to be working because it's a pretty roughand tumble place to work.And I wouldn'twant themsubject to those indignities."He further acknowledged thatShields stated that one of the problems which was"expressed"to the women was that" . . .there are statesafety requirements under the longshore and dock workers'provisions of the state safety code that state. . .there hasto be separate facilities,lavatory facilities,marked maleand female."While he also testified that "Mr. Palmer hasno right with respect to the dispatch hall. It is under thecontrol of the joint dispatcher.He exercises no control overthe dispatcher,"there was no contention or evidence thatthewomen were so advised.Moreover,Palmer testifiedthat one of his duties as business agent was to keep order inthe hall.C.Post-February 22 EventsNone of the women went back to the dispatch hall untilafter the following letter, dated October 27, was sent toeach by the Seattle Clerks Joint Port LaborRelationsCommittee: iiThe purpose of thisletter is toadvise you of thepositionof the Seattle Clerks Joint Port LaborRelations Committee in regard to the dispatching ofnon-registered clerks and it should in no way beconstrued as an admission that the dispatching has everbeen conducted in an improper manner.Dispatching of casual clerks is done after allregistered employees have been given an opportunityfor dispatch. If job vacancies continue to exist, thedispatcher refers to a list of approximately 40 testedcasuals and dispatches those persons on the list who arepresent in the dispatch hall on a rotating basis.If job vacancies continue to exist after the list oftested casuals has been exhausted, the dispatcher thendispatches from among those other persons who arepresent in the dispatch hall. If no remaining persons arein the hall, the dispatcher telephones the WashingtonState Casual Labor Office and other sources. In otherwords,preferenceamong casuals is based uponwhether an applicant is present in the dispatch hallwhen jobs become available.This is to advise you that you are free to enter thedispatch hall in order to make yourself available forclerk's work. If you choose to do so, you should reportonly to the dispatcher and give your name to him. TheItThe women testified that they didn't return afterFebruary22 becausehad ejected them from the hall,and PMA officials had informed them theyPalmer had told them that women would never work on the waterfront,hehad to be invited into the hall. PACIFIC MARITIME ASSOCIATIONdispatcher is the only person authorized to sendprospective clerks out to the job. If any other personinterfereswith your right to be in the dispatch hall orinterferes with you in any way, you should report suchconduct to the undersigned or to Pacific MaritimeAssociation. Corrective measures will be taken if anyacts of interference occur.Shortly after Thanksgiving,several of the women went tothe Second Avenue andCherrylocation for the purpose ofregistering for work and discovered the dispatch hall andLocal 52 office had been moved.A couple of days laterTeare,Baughman,Campbell,Bennett,and another wom-an, Janet Babcock,went to the new location for thepurpose of registering for work.Teare testified that Palmerand another individual were seated in the dispatcher'soffice;that she informed them that she had received aletter and was there toapplyfor work as a checker; thatPalmer responded that he knew why she was there and thatshe should talk to the other man; that the five women lefttheir names with the dispatcher;that Palmer told themthere was no work, a fact confirmed by men sitting in thedispatching hall;12 that they were told to take a seat; andthat they left without waiting because it seemed clear inview of what had been said that there was no reason tostay.D.Contentionsof thePartiesThe General Counsel contends that Local 52, through itsagent. Palmer, violated its duty of fair representation bydiscriminatorily preventing the six women, solely on theconsiderationof their sex, from utilizing the jointlyadministered hiring facilities maintained by Local 52 andPMA in violation of Section 8(b)(1)(A) and (2) of the Act;and that the PMA, by participating in union conductwhich violated the duty of fair representation, also violatedSection 8(a)(1) and (3) of the Act. In its brief, Local 52points out that the basis of the violation as alleged in thecomplaint is that Palmer refused to register or dispatch thesixwomen, and contends there can be no violation sincePalmer lacked any authority to register or dispatchemployees; that his remarks do not evidence discrimina-tion on the basis of sex; that Kracke was the only oneauthorized to register and dispatch employees; that thewomen never requested that Kracke register or dispatchthem; and that if there had been enough work and thewomen had stayed around the hall long enough, Krackewould in fact have dispatched them. PMA contends thecomplaint should be dismissed on three grounds: (1)Under the doctrine of primary jurisdiction, the Board isnot the appropriate government agency to entertain a casealleging sex discrimination; (2) Palmer is not an agent ofPMA; and (3) PMA did not acquiesce in any allegedunlawful activity, including the maintenance of a discrimi-natory dispatch procedure, and did not itself refuse toregister or dispatch the women on the irrelevant, invidious,and unfair consideration of their sex.12Palmer did not deny that he was in the dispatcher's office or that hetold the women there was no work13There was no evidence that the job of checker requires any physical orAnalysis525Dealing first with the contention that the Board is notthe appropriate Government agency to entertain a casealleging sex discrimination, I can only assume, in theabsence of any recitation of authority, that the PMAcontends such a proceeding should be processed onlyunder Title VII of the Civil Rights Act. The Board hasheld,with court approval, that the Board's powers andduties are in no way limited by Title VII. See, for example,Local 12, United Rubber, Cork, Linoleum & Plastic Workersof America, AFL-CIO (The Business League of Gadsden),150NLRB 312, enfd. 368 F.2d 12 (C.A. 5, 1966).Accordingly, that contention is rejectedas lackingin merit.Regarding the merits, upon consideration of the entirerecord, I am convinced that Palmer was upset with theprospect of having women dispatched as checkers, and thathe therefore called the six women out of the dispatch halland into his office and eventually ordered them off thepremises under threat of calling the police, solely upon theconsiderationof their sex; and that the three PMAofficials, not only knew of, acquiesced in, and condonedPalmer's conduct, but gave it credence by advising thewomen, albeit falsely, that they had to be "invited" into thedispatch hall and also take a test in order to qualify for achecker's job, both assertions obviously designed todiscourage them from further pursuing employmentthrough the joint dispatch hall.13 Local 52 contends,however, that Kracke, not Palmer, was the dispatcher, andthatPalmer lacked authority to register and dispatchemployees. This contention, however, ignores the fact thatPalmer testified that it was his "duty"tomaintaindiscipline in the dispatching hall, a fact not refuted byeither Respondent, and it was under the guise of maintain-ing discipline that the women were denied access to thedispatchingfacilities.Thus, having created his authority,the joint principals must accept the responsibility if it iswrongly used. As an individual clothed with ostensibleauthority to eject individuals from the hall, PMA andLocal 52 were bound by Palmer's acts done within theapparent scope of his authority. My finding herein is not inconflict with the cases cited in the PMA's brief, whichstand mainly for the proposition that an employer will notbe responsible for the discriminatory acts of a union exceptwhere he knows, or reasonably should have known, of thediscriminatory acts. As I have found, the PMA was wellaware of the discrimination and acted in a mannersupporting it. But, regardless of the extent of the knowl-edge, ". . . an employer may not avoid liability forviolations of the Act by the hiring hall when he has turnedover to it the task of supplying of the men to be employed."Morrison-Knudsen Company, Inc. v. N.L.R.B.,275 F.2d 914,917 (C.A. 2, 1960);N. L R. B. v. Houston Maritime Associa-tion,Inc.,337 F.2d 333 (C.A. 5, 1964);N.LR.B. v. SouthernStevedoring & Contracting Co.,332 F.2d 1017, 1019 (C.A. 5,1964).As Palmer was authorized to maintain disciplinewithin the jointly financed but Union-operated hall, theresult should be no different. Having concluded that themechanical skill or other special qualifications for which women areunsuited. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondents denied the six women access to the dispatch-ing facilities because of their sex, a reason which I find, inthese circumstances,is u-relevant,invidious,and unfair, thequestion remains whether such conduct amounts to aviolation of the Act.InMirandaFuelCompany, Inc.,140NLRB 181,enforcement denied326 F.2d 172 (C.A. 2, 1963),the Boardaddressed itself to the question of whether Section 7 of theAct gave employees the right to be free from unfair orirrelevant or invidious treatment by their exclusive bar-gaining agent in matters affecting their employment. TheBoard concluded:This right of employees is a statutory limitation onstatutory bargaining representatives, and we concludethat Section 8(b)(1)(A) of the Act accordingly prohibitslabor organizations, when acting in a statutory capaci-ty,from taking action against any employee uponconsiderations or classifications which are irrelevant,invidious, or unfair ... To the extent, however, that anemployer participates in such union's arbitrary actionagainst an employee, the employer himself violatesSection 8(a)(1) of the Act.We further conclude that a statutory bargainingrepresentativeand an employer also respectivelyviolate Section 8(b)(2) and 8(a)(3) when, for arbitraryor irrelevant reasons or upon the basis of an unfairclassification, the union attempts to cause or does causean employer to derogate the employment status of anemployee.The Board has consistently followed the doctrine that itlaid down in itsMirandadecision, and inCargo Handlers,Inc., 159 NLRB 321, applied the doctrine to applicants forreferral through the union hall who were not unionmembers.14While most of the Board cases have involvedunfair, irrelevant, and invidious treatment because of race,I can perceive of no logical reason-nor, apparently, didCongress when it enacted Title VII of the Civil Rights Actproscribing discrimination on the basis of race, color,religion, sex, or national origin-for drawing a distinctionbetween discrimination based upon race or sex, especiallyin the context of this case which arises out of a hiring hallpractice,which, I find, is clearly in derogation of theUnion's obligation of fair representation in the referral ofapplicants for employment. Accordingly, I find that theUnion, by denying the women the use of the dispatchfacilities upon the irrelevant, invidious, and unfair consid-eration of their sex, breached its duty of fair representationin violation of Section 8(b)(1)(A) and (2); and that thePMA, by participating in such action, violated Section8(a)(1) and (3) of the Act.15IV. THE EFFECT OF TI-IL UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,14Ithas long been established that applicants for employment areentitledto the protections of the ActPhelps Dodge Corp v. N.L.R B,313U.S.177isCf. Jubilee Manufacturing Company,202 NLRB 27216 1 deem thisremedialactionnecessaryin the public's interest and toabove, occurring in connection with the operations ofPMA described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE RBMEDYHaving found that the Respondents have engaged incertain unfair labor practices,I shall recommend that theycease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Accordingly, in view of the fact that the violations foundherein were based upon the illegal practice of discrimina-tion against women solely because of their sex, I shallrecommend that the Respondents add the names of thediscriminatees to the untested casual list in the order ofseniority,as though their names had been added to said liston February 22, 1972,and dispatch them under the sameterms and conditions as applies in the case of male unlistedcasuals on said list.16 I further recommend that Respon-dents jointly and severally make whole Patricia K. Teare,Margaret Bennett,Margaret Baughman,ElisaDiCaprio,Barbara Campbell, and Kathleen Naughton for loss ofearnings theymay have suffered by reason of thediscrimination practiced against them.Such earnings shallbe computed in accordance with the method prescribed inF.W.WoolworthCompany,90NLRB 289, and suchearnings shall include interest at 6 percent per annum,computed in the manner prescribed inIsisPlumbing &HeatingCo.,138 NLRB 716, 717-721.CONCLUSIONS OF LAWOn the basis of the foregoing findings of fact, and theentire record in this proceeding, I make the followingconclusions of law.1.PMA is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Local 52 and the International with which it isaffiliated are labor organizations within the meaning ofSection 2(5) of the Act.3.Local 52 has restrained and coerced employees in theexercise of rights guaranteed by Section 7 of the Act and inviolation of Section 8(b)(1)(A) of the Act.4.Local 52 has caused, or attempted to cause, PacificMaritime Association and its member companies, andother employers, to discriminate against employees inviolation of Section 8(a)(3) of the Act, and by this actionhas violated Section 8(b)(2) of the Act.5.By acquiescing in, and maintaining an illegal hiringarrangement, Pacific Maritime Association has engaged inunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act.6.The aforesaid unfair labor practices are unfair laborrecreate the conditions and relationships that would have been had therebeen no unfair labor practices of the nature of those found herein.(Consolidated Edison Co of New York, Inc,vN L RB., 305 U.S. 197, 236.)N L R B v Seven-Up Bottling Co of Miami, Inc.,344 U.S. 344, 348-349. PACIFIC MARITIME ASSOCIATIONpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 17A.Respondent Pacific Maritime Association, Seattle,Washington, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Maintaining, performing, or enforcing any contractor arrangement with Checkers, Supercargoes & SupervisorsAssociationof the State of Washington, Local 52,International Longshoremen's and Warehousemen's Un-ion, in any manner whereby job referrals or hiring areconditioned on the unlawful basis of sex or unionmembership.(b)Discriminating against Patricia K. Teare, MargaretBaughman, Margaret Bennett, Elisa DiCaprio, BarbaraCampbell, and Kathleen Naughton, because of their sex orlack of union membership.(c) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed by theNational Labor Relations Act, as amended.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a) Post at their offices in Seattle, Washington, copies ofthe attached notice marked "Appendix A." 18 Copies ofsaid notice on forms provided by the Regional Director forRegion 19, after being duly signed by the respectiveRespondent's representatives, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(b)Post at the same places and under the sameconditions as set forth in (a) above, as they are forwardedby the Regional Director, copies of the Respondent Local52's notice marked "Appendix B."(c)Mail signed copies of the attached notice marked"Appendix A" to said Regional Director for posting at thedispatch hall operated by Respondent Union, in placeswhere notices to members and employees and prospectiveemployees are customarily posted. Copies of the notice, tobe furnished by said Regional Director, shall be returnedforthwith to the Regional Director after they have beensigned by an official representative of the RespondentAssociation for such posting.(d)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of this Order, whatstepsRespondentAssociationhas taken to complyherewith.17 In the event no exceptions are filed asprovided bySec. 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and recommended Order shall, as providedin Sec 102 48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings,conclusions and Order, and all objections thereto shallbe deemed waived for all purposes527B.Respondent Checkers, Supercargoes & SupervisorsAssociationof the State of Washington, Local 52,International Longshoremen's and Warehousemen's Un-ion, its officers,agents,and representatives,shall:1.Cease and desist from:(a)Causing or attempting to cause Pacific MaritimeAssociation, and its member companies, or any otheremployer, to discriminate against employees or prospectiveemployees by refusing to hire them on the unlawful basisof their sex or union membership;ormaintaining,performing or enforcing any contract or arrangement in amanner whereby referrals to available jobs are based onthe unlawful basis of sex or union membership.(b)Discriminating against Patricia K. Teare, MargaretBennett,Margaret Baughman,ElisaDiCaprio,BarbaraCampbell, and Kathleen Naughton because of their sex ornonmembership in said Local.(c) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed by theNational LaborRelationsAct, as amended.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)Notify, in writing, Patricia K. Teare,MargaretBennett,Margaret Baughman, Elisa DiCapno, BarbaraCampbell, and Kathleen Naughton, that Local 52 will addtheir names to the untested casual list in the order ofseniority as though their names had been added to said listonFebruary 22, 1972, and dispatch them, withoutdiscrimination against them,under the same terms andconditions as applies in the case of male untested casualson said list.(b)Post at its office, dispatch hall, and meeting hall,copies of the attached notice marked "Appendix B." 19Copies of said notice, on forms provided by the RegionalDirector for Region 19, after being duly signed by anauthorized representative of Respondent Union, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers and other persons using Respondent Local 52'sdispatch hall are customarily posted. Reasonable stepsshall be taken to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Post at the same places and under the sameconditions as set forth in (b) above, as soon as they areforwardedby the Regional Director, copies of theRespondent Association's notice marked "Appendix A."(d)Mail to the Regional Director for Region 19, signedcopies of the attachednoticemarked"Appendix B" forposting by Respondent Pacific Maritime Association at itsplace of business in Seattle,Washington, in places wherenotices to employees are customarily posted. Copies of saidnotice, on forms provided by the Regional Director, afterbeing duly signed by a representative of RespondentUnion, shall be forthwith returned to the RegionalDirector for such posting.18 In the event that the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "19See fn. 18,supra 528DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of this Order, whatstepsRespondent Union has taken to comply herewith.C.The Respondents, Pacific Maritime Association, itsofficers, agents, successors, and assigns, and Checkers,Supercargoes & Supervisors Association of the State ofWashington, Local 52, International Longshoremen's andWarehousemen's Union, its officers, agents, and repre-sentatives, shall take the following action:1.Notify Patricia K. Teare, Margaret Bennett, Marga-retBaughman, Elisa DiCaprio, Barbara Campbell andKathleenNaughton, in writing, that the RespondentEmployer and Respondent Union have no objection totheir employment or any other employees or applicants foremployment, because of their sex or membership ornonmembership in the Respondent Union.2.Jointly and severally make whole Patricia K. Teare,Margaret Bennett,Margaret Baughman, Elisa DiCapno,Barbara Campbell, and Kathleen Naughton, for any lossof pay they may have suffered because of the discrimina-tion against them, in the manner and to the extent set forthin the section herein entitled "The Remedy."3.Respondent Pacific Maritime Association and itsmember companies shall preserve and, upon request, makeavailable to the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records, and all other recordsnecessary to analyze the amount of backpay due and therightsof employment under the terms of this Order.4.Respondent Union, Local 52, shall preserve and,upon request, make available to the Board or its agents, forexamination and copying, registration for job referralrecords and any other documents or records or datashowing job referrals, hiring, and work assignments ofemployees, members, and registrants made to the PacificMaritime Association members, which are necessary tocompute and analyze the amount of backpay due and therightsof employment under the terms of this Order.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, perform, or enforce anycontract or arrangement with Checkers, Supercargoes& Supervisors Association of the State of Washington,Local 52, International Longshoremen's andWare-housemen'sUnion, in any manner whereby jobreferrals or hiring are conditioned on the unlawful basisof sex or union membership.WE WILL NOT discriminate against Patricia K. Teare,Margaret Bennett, Margaret Baughman, Elisa DiCaprio,Barbara Campbell, and Kathleen Naughton, and weshall jointly and severally with Checkers, Supercargoes& Supervisors Association of the State of Washington,Local 52, International Longshoremen's andWare-housemen's Union, make them whole for any loss ofpay they may have suffered because of the discrimina-tion against them.PACIFICMARITIMEASSOCIATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 10thFloor,RepublicBuilding,1511Third Avenue,Seattle,Washington 98101, Telephone 206-442-7472.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT CAUSE or attempt to cause PacificMaritime Association, its member companies, or anyother employer, to discriminate against employees orprospective employees by refusing to hire them on theunlawful basis of their sex or union membership; ormaintaining, performing or enforcing any contract orarrangement in a manner whereby referrals to availablejobs are based or allocated on the unlawful basis of sexor union membership.WE WILL NOTIFY, in writing, Patricia K. Teare,Margaret Bennett,MargaretBaughman, Visa DiCapno,Barbara Campbell, and Kathleen Naughton, that wewill add their names to the untested casual list in theorder of seniority as though their names had beenadded to said list on February 22, 1972, and dispatchthem without discrimination against them, under thesame terms and conditions as applies in the case ofmale untested casuals on said list,and we shalljointlyand severally with Pacific Maritime Association makethem whole for any loss of pay they may have sufferedbecause of the discrimination against them.CHECKERS,SUPERCARGOES& SUPERVISORSASSOCIATION OF THE STATEOF WASHINGTON, LOCAL52, INTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. PACIFIC MARITIME ASSOCIATION529Any questions concerning this notice or compliance withFloor,Republic Building, 1511 Third Avenue, Seattle,itsprovisions may be directed to the Board'sOffice, 10thWashington 98101, Telephone 206-442-7472.11